Relator was placed upon trial before a jury in the District Court of Montague County on a charge of murder. The jury retired to consider their verdict on the 10th of August. On the morning of the 12th, in the absence of the defendant, the jury was brought into court, and discharged from further consideration of the case. It is shown by the judgment of the court that the court adjudicated the question as to the probability of their agreeing to a verdict. The defendant was not present, and was not consulted in regard to the discharge of the jury; in fact, he was in jail at the time. He resorted to the writ of habeas corpus for the purpose of seeking his discharge on the ground that he had been placed in jeopardy, and could not be tried again, and this was the only ground relied on by relator. The court, upon the hearing of the writ, remanded relator to custody, and this appeal is prosecuted therefrom.
This is not a novel question in Texas. Since the case of Perry v. State, 41 Tex. 488, the decisions have been uniform that the writ of habeas corpus can not be resorted to for the purpose of discharging an *Page 549 
applicant on a plea of former jeopardy. See also Darrah v. Westerlage, 44 Tex. 388; Ex Parte Scwartz, 2 Texas Crim. App., 74; Griffin v. State, 5 Texas Crim. App., 457. The judgment is affirmed.
Affirmed.
HURT, Presiding Judge, absent.